Citation Nr: 0505456	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  03-05 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Eligibility for the direct payment of attorney's fees by VA.  



ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1967 to January 
1969.

In a December 1998 decision, the Board denied service 
connection for post-traumatic stress disorder (PTSD).  The 
veteran, through his attorney, subsequently appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By an August 1999 Order, the Court vacated 
the December 1998 decision, and remanded the matter to the 
Board.  Following a remand by the Board, in November 2001, 
the RO granted service connection for PTSD, evaluated as 10 
percent disabling from October 1992.  

In September 2002, the veteran filed a Notice Of Disagreement 
with respect to the initial disability evaluation assigned.  
In a December 2002 Decision Review Officer decision, the RO 
assigned a 50 percent evaluation for the service-connected 
PTSD, effective, October 11, 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 Administrative Decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  The veteran's 
attorney filed a notice of disagreement in September 2002.  
The RO issued a Statement Of the Case in September 2003 and 
received the petitioner's substantive appeal in October 2003.  

This issue of the initial disability rating for the veteran's 
service-connected PTSD is subject of a separate decision.  




FINDINGS OF FACT

1.  In a December 1998 decision, the Board denied service 
connection for PTSD.  In August 1999, the Court vacated and 
remanded the Board decision.  

2.  In November 2001, the RO granted service connection for 
PTSD.  

3.  An Attorney-Client Contingent Fee Contract (Contract) was 
filed with the Board in August 1999.  The Contract provides 
that a Continent Fee is to be paid directly by the client and 
not be withheld by VA from any past-due benefits awarded by 
VA.  

4.  VA initially held some money from the payment of benefits 
to the veteran, but subsequently forwarded the money to the 
veteran.


CONCLUSION OF LAW

The criteria for the payment of attorney fees by VA from past 
due benefits, for the grant of service connection for PTSD, 
are not met as the contract between the veteran and his 
attorney did not call for the VA to pay any attorney fees.  
38 U.S.C.A. § 5904 (West 2002); 38 C.F.R. § 20.609 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

Initially, the Board must consider the impact of the Veterans 
Claims Assistance Act of 2000 on the petitioner's claim.  The 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented at 38 C.F.R § 3.159, amended VA's duties to 
notify and assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

The Board notes, however, that the VCAA made no change to the 
eligibility criteria regarding payment of attorney's fees by 
VA for past-due benefits.  Here the petitioner was well aware 
of the provisions of the VCAA, as such formed the basis of 
his Joint Motion to Vacate the Board's December 1998 decision 
that denied service connection for PTSD.  Moreover, the 
petitioner was afforded the opportunity during the course of 
this appeal to offer argument and/or evidence in support of 
his claim.  Importantly, there does not appear to be any 
pertinent evidence identified by the petitioner that has not 
been obtained or requested by the RO.  

Based on the foregoing, the Board finds that, in the 
circumstances in this case, any development or notification 
would serve no useful purpose.  See, Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning blind adherence 
in the face of overwhelming evidence in support of the result 
of a particular case, such adherence will result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Here the 
contract between the parties, not any VA notice or 
development controls.  Thus, further notice or development is 
not indicated or appropriate.

II.  Background

In a December 1998 decision, the Board denied service 
connection for PTSD.  The veteran, through his attorney filed 
a timely appeal to the Court.  

In August 1999, the appellant filed with the Board a copy of 
an Attorney-Client Contingent Fee Contract (Contract).  
Paragraph 4 of the Contract sets forth the terms of 
compensation for the attorney.  

It provides in pertinent part:

Client agrees to pay a fee equal to 
thirty percent (30%) of the total amount 
of any past-due benefits awarded to 
Client.  

It is understood that this Contingent Fee 
is to be paid by the Client directly to 
the Attorney from any past-due benefits 
awarded on the basis of the Client's 
claim.  This contingent fee shall not be 
withheld from past-due benefits awarded 
by the Department of Veterans Affairs.  
(Emphasis in the original.)

In August 1999, following receipt of a Joint Motion For 
Remand, the Court vacated the Board's December 1998 decision 
and remanded the matter to the Board.  In June 2000, the 
Board remanded the matter to the RO for additional 
development.  

In November 2001, the RO granted service connection for PTSD, 
and assigned a 10 percent evaluation, effective October 26, 
1992.  Thereafter, in December 2001, and apparently on it own 
motion, the RO determined that the veteran's attorney was 
entitled to payment by VA of attorney's fees in the amount of 
$2,012.23.  The RO indicated that it had reviewed the 
veteran's attorney fee agreement and that such provided for 
direct payment of attorney's fees by VA.  The $2,012.23 was 
initially withheld from the veteran's award but was later 
returned to the veteran.  

In January 2003 Decision Review Officer decision, the RO 
assigned a 50 percent evaluation for the veteran's PTSD, 
effective October 11, 2001.  The RO initially withheld 
$1,396.72 from the veteran's award for payment of attorney's 
fees.  

In the January 2003 Administrative Decision, currently on 
appeal, the RO determined that the petitioner was not 
entitled to attorney's fees by VA.  The RO found that the 
five requirements set forth in 38 U.S.C.A. § 5904 and 
38 C.F.R. § 20.609 were not met.  

In March 2003, the RO advised the veteran that it was 
reimbursing him the $1,396.72 that had been erroneously set 
aside for direct payment by VA of attorney's fees.  

III.  Analysis

A claimant may have attorney representation for the 
prosecution of claims for VA benefits. 38 U.S.C.A. § 5904(a).  
An attorney, however, may charge a fee for such 
representation only if specified statutory and regulatory 
criteria are satisfied.  38 U.S.C.A. § 5904(c), (d); 38 
C.F.R. § 20.609(c), (g), and (h).  In addition, the fees 
charged by the attorney for services rendered must be 
reasonable.  38 C.F.R. § 20.609(e).  The Board, upon its own 
motion or the request of either party, may review the fee 
agreement and may order a reduction in the fee called for in 
the agreement if the Board finds that the fee is excessive or 
unreasonable.  38 U.S.C.A. § 5904(c)(2); 38 C.F.R. § 
20.609(i).  Attorney fees may be based on a fixed rate, 
hourly rate, a percentage of benefits recovered, or a 
combination thereof. 38 C.F.R. § 20.609(e).  Reasonableness 
is determined by considering a number of factors as described 
in VA regulation. Id.  

Moreover, "to the extent that past-due benefits are awarded 
in any proceeding before the Secretary, the Board of 
Veterans' Appeals, or the Court of Appeals for Veterans 
Claims, the Secretary may direct that payment of any 
attorney's fee under a fee arrangement . . . be made out of 
such past-due benefits".  38 U.S.C.A. § 5904(d)(3).  

A fee agreement must be in writing and set forth the specific 
terms under which the amount to be paid for the services of 
the attorney-at-law or agent will be determined.  38 C.F.R. 
§ 20.609(g).  

A claimant and an attorney may enter into a fee agreement 
providing that the payment for the services of the attorney-
at-law will be made directly to the attorney-at-law by the 
Department of Veterans Affairs out of any past-due benefits 
awarded as a result of a successful appeal to the Board or an 
appellate court provided that certain enumerated conditions 
are met.  38 C.F.R. § 20.609(h).  

In this matter, the RO denied payment of attorney's fees 
directly from VA on the basis that certain conditions 
enumerated in 38 C.F.R. § 20.609(h) were not met.  The 
petitioner contends that the RO has mischaracterized the 
issue on appeal.  He contends that there was never an 
application for direct payment of attorney's fees by VA, that 
its decision denying entitlement to attorney fees is contrary 
to law, and that his fee agreement provides for payment of 
attorney's fees directly by the client.  

In this case, the Board finds that there was no formal 
application for payment of attorney's fees by VA for past-due 
benefits.  The RO appears to have raised this issue on its 
own motion.  The Contract, however, and as set forth above, 
does not call for payment of past-due benefits directly by 
VA.  Rather, the clear language of the Contract, calls for 
payment of past-due benefits directly by the client.  

In the Administrative Decision on appeal, the RO denied VA 
payment of past-due benefits.  This decision is correct, in 
so much as the express terms of the Contract call for payment 
of past-due benefits directly by the client and not by VA.  
The Board need not reach the question of whether the 
enumerated conditions set forth in the laws and regs 
concerning VA payment are met as the regulatory provisions 
only apply to fee agreements that provide for payment of 
attorney's fees by VA.  In this case, there is no such 
contractual provision.  As such, payment of money by the VA 
is out of order. 

Moreover, there is no application for review of the Contract 
filed in writing by either the petitioner or the veteran.  As 
such, the Board makes no findings with respect to the 
reasonableness of the fee called for in the Contract.  
38 C.F.R. § 20.609(i).  

Accordingly, the Board finds that the petitioner is not 
eligible for payment of attorney's fees from past due 
benefits directly by VA.  In making this determination, the 
Board wishes to make clear, that it is not making a decision 
on the petitioner's right to receive a contingent fee as set 
forth in the Contract.  Rather, the Board's finding is 
limited to whether the petitioner may receive payment of 
attorney's fees for past-due benefits directly from VA.  To 
such extent, the benefit on appeal must be denied.  


ORDER

Eligibility for direct payment by VA of attorney's fees from 
past-due benefits is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


